Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is responsive to a NEW APPLICATION filed on December 9, 2019 for patent application 16/708,353.
Status of Claims
2.	 Claims 1-20 are now presented for examination in this office action.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a model.
The limitation of a model generator, model simulator, and model modifier, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “model modifier,” in the context of this claim encompasses the user manually evaluating the model. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – model 

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Collins et al. (U.S. Publication Number: 2017/0017212).
As to independent claim 1, Collins discloses a system for configuring a boiler combustion model, the system comprising: 
a model generator configured to generate the boiler combustion model using, as input/output data, data obtained based on measured data, analysis data, and controller information (e.g., producing a graph for which an optimal path can be found using an efficient graph search method) (see Paragraph [0037]); 

a model modifier configured to evaluate the boiler combustion model based on the simulated results and generate modification information for modifying the boiler combustion model based on the generated boiler combustion model and corresponding evaluated results (e.g., parameters were modified and used for an identification simulation) (see Paragraph ]0064]). 
As to independent claim 9, Collins discloses a method of configuring a boiler combustion model, the method comprising: generating a boiler combustion model using, as input/output data, data obtained based on measured data, analyzed data, and controller information (e.g., producing a graph for which an optimal path can be found using an efficient graph search method) (see Paragraph [0037]); simulating the generated boiler combustion model and outputting simulated results (e.g., numerical value of each of the parameters used in the simulation is presented in Table 1) (see Paragraph [0055]); and evaluating the boiler combustion model based on the simulated results and generating modification information for modifying the boiler combustion model based on the generated boiler combustion model and corresponding evaluated results (e.g., parameters were modified and used for an identification simulation) (see Paragraph ]0064]). 
As to independent claim 18, Collins discloses a system for optimizing a boiler combustion, the system comprising: an automatic modification manager configured to determine a combustion model and a combustion controller based on tag data information measured in real time (e.g., modify the neural network structure during controller operation and the ability to learn plant behavior) (see Paragraph [0089]), determine whether to perform combustion optimization (e.g., controller adjusted the fuel rate and damper angle to seek both optimal burning efficiency and allowable carbon levels) (see Paragraph [0031]), and determine whether to perform learning for modifying the combustion model 
As to dependent claim 2, Collins teaches the system according to claim 1, wherein the model generator generates the boiler combustion model according to the modification information generated by the model modifier (e.g., modify the neural network structure during controller operation and the ability to learn plant behavior) (see Paragraph [0089]). 
As to dependent claim 3, Collins teaches the system according to claim 2, wherein the model generator comprises: a model-type selector configured to select a model type; a model-number selector configured to select the number of models having the model type selected by the model-type selector; an input/output design device configured to design inputs and outputs of the boiler combustion models and configure details of the inputs and outputs; and a modeling device configured to model the boiler combustion model in response to the designed inputs and outputs (e.g., implement a nonlinear model and generate one or more outputs based on the sample inputs) (see Figure 14). 
As to dependent claim 4, Collins teaches the system according to claim 3, wherein the model-type selector selects at least one of an auto-regressive eXogeneous (ARX) model, a nonlinear ARX (NARX) model, a finite impulse response (FIR) model, an auto-regressive moving average eXogeneous (ARMAX) model, a neural network (NN) model, a state space model including a linear time invariant (LTI) state space model, a discrete & delay time state space model, and a multi input multi output (MIMO) state space model, an impulse response model, a step response model, and a frequency transfer function model (e.g., State Space model to predict system behavior) (see Paragraph [0011]). 
As to dependent claim 5, Collins teaches the system according to claim 4, wherein the model-type selector selects the state space model as a basic model, and selects the discrete & delay time state space model, in which delay time is considered, together with the ARX model to improve the model and control performance (e.g., State Space model to predict system behavior) (see Paragraph [0011]). 
As to dependent claim 6, Collins teaches the system according to claim 3, wherein the input/output design device designs input/output for each output and model through tag analysis (e.g., 
As to dependent claim 7, Collins teaches the system according to claim 3, wherein the boiler combustion model reflecting the input and output follows Equation 1, x.sub.3(k)=a.sub.1x.sub.1(k-d.sub.1).sup.b.sup.1+a.sub.2x.sub.2(k-d.sub.2- ).sup.b.sup.2+c Equation 1 where x.sub.3(k) is an output value, x.sub.1, x.sub.2 are an input value, and a.sub.1, a.sub.2, k, d.sub.1, d.sub.2, b.sub.1, b.sub.2, and c are constants, wherein the input/output design device designs the constants of a.sub.1, a.sub.2, k, d.sub.1, d.sub.2, b.sub.1, b.sub.2, and c (see Figure 14). 
As to dependent claim 8, Collins teaches the system according to claim 1, wherein the model modifier comprises: a performance evaluator configured to evaluate the boiler combustion model based on an output value of the boiler combustion model; and a modification controller configured to generate modification information for modifying the boiler combustion model based on the evaluated result by the performance evaluator (e.g., modify the neural network structure during controller operation and the ability to learn plant behavior) (see Paragraph [0089]). 
As to dependent claim 10, Collins teaches the method according to claim 9, wherein the generating the boiler combustion model comprises generating the boiler combustion model according to the generated modification information (e.g., modify the neural network structure during controller operation and the ability to learn plant behavior) (see Paragraph [0089]). 
As to dependent claim 11, Collins teaches the method according to claim 10, wherein the generating the boiler combustion model comprises: selecting a model type; selecting the number of models having the selected model type; designing inputs and outputs of the boiler combustion models and configuring details of the inputs and outputs; and modeling the boiler combustion model in response to the designed inputs and outputs (e.g., implement a nonlinear model and generate one or more outputs based on the sample inputs) (see Figure 14). 
As to dependent claim 12, Collins teaches the method according to claim 11, wherein the selecting the model type comprises selecting at least one of an auto-regressive eXogeneous (ARX) model, a nonlinear ARX (NARX) model, a finite impulse response (FIR) model, an auto-regressive moving average eXogeneous (ARMAX) model, a neural network (NN) model, a state space model including a linear time invariant (LTI) state space model, a discrete & delay time state space model, and a multi input multi output (MIMO) state space model, an impulse response model, a step response model, and a frequency transfer function model (e.g., State Space model to predict system behavior) (see Paragraph [0011]). 
As to dependent claim 13, Collins teaches the method according to claim 12, wherein the selecting the model type comprises selecting the state space model as a basic model, and selecting the discrete & delay time state space model, in which delay time is considered, together with the ARX model to improve the model and control performance (e.g., State Space model to predict system behavior) (see Paragraph [0011]). 
As to dependent claim 14, Collins teaches the method according to claim 11, wherein the designing inputs and outputs of the boiler combustion models comprises designing the input/output for each output and model through tag analysis (e.g., implement a nonlinear model and generate one or more outputs based on the sample inputs) (see Figure 14). 
As to dependent claim 15, Collins teaches the method according to claim 11, wherein the boiler combustion model reflecting the input and output follows Equation 1, x.sub.3(k)=a.sub.1x.sub.1(k-d.sub.1).sup.b.sup.1+a.sub.2x.sub.2(k-d.sub.2- ).sup.b.sup.2+c Equation 1 where x.sub.3(k) an output value, x.sub.1, x.sub.2 are an input value, and a.sub.1, a.sub.2, k, d.sub.1, d.sub.2, b.sub.1, b.sub.2, and c are constants, wherein the designing inputs and outputs of the boiler combustion models comprises designing the constants of a.sub.1, a.sub.2, k, d.sub.1, d.sub.2, b.sub.1, b.sub.2, and c (see Figure 14). 
As to dependent claim 16, Collins teaches the method according to claim 9, wherein the generating the modification information comprises: evaluating the boiler combustion model based on an output value of the boiler combustion model; and generating modification information for modifying the boiler combustion model based on the evaluated result (e.g., modify the neural network structure during controller operation and the ability to learn plant behavior) (see Paragraph [0089]). 
As to dependent claim 17, Collins teaches anon-transitory computer readable storage medium storing a computer program comprising instructions for performing the method of configuring the boiler combustion model according to claim 9 (e.g., Plant Control Algorithm Configuration) (see Paragraph [0070]). 
As to dependent claim 19, Collins teaches the system according to claim 18, wherein the automatic modification manager executes the boiler combustion model designing system and the boiler combustion controller designing system in response to determining that the combustion model and the combustion controller are required to be modified (e.g., parameters were modified and used for an identification simulation) (see Paragraph ]0064]). 
As to dependent claim 20, Collins teaches the system according to claim 18, wherein the boiler combustion model designing system comprises; a model generator configured to generate the boiler combustion model using, as input/output data, data obtained based on measured data, analysis data, and controller information (e.g., producing a graph for which an optimal path can be found using an efficient graph search method) (see Paragraph [0037]); a model simulator configured to simulate the generated boiler combustion model and output simulated results (e.g., numerical value of each of the parameters used in the simulation is presented in Table 1) (see Paragraph [0055]); and a model modifier configured to evaluate the boiler combustion model based on the simulated results and generate modification information for modifying the boiler combustion model based on the generated boiler 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJAL GAMI whose telephone number is (571)270-1035.  The examiner can normally be reached on Monday-Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocío del Mar Pérez-Vélez can be reached at (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tejal Gami/
Primary Patent Examiner, Art Unit 2117